               Case 2:20-cv-00938-JCC Document 12 Filed 12/28/20 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    ZINAIDA GORELAYA, an individual,                    CASE NO. C20-0938-JCC
10                           Plaintiff,                   MINUTE ORDER
11           v.

12    STATE FARM MUTUAL AUTOMOBILE
      INSURANCE COMPANY, a foreign insurer,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulation of voluntary dismissal
18
     (Dkt. No. 11). Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a case may be dismissed
19
     without a court order if there is a “stipulation of dismissal signed by all parties who have
20
     appeared.”
21
            Here, all parties that have appeared stipulate that all claims shall be dismissed without
22
     prejudice. (Dkt No. 11.) Thus, under Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation
23
     is self-executing. All claims in this action are DISMISSED without prejudice. The Clerk is
24
     directed to CLOSE this case.
25
     //
26


     MINUTE ORDER
     C20-0938-JCC
     PAGE - 1
            Case 2:20-cv-00938-JCC Document 12 Filed 12/28/20 Page 2 of 2




 1        DATED this 28th day of December 2020.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Paula McNabb
 4
                                                  Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0938-JCC
     PAGE - 2
